Case 1:18-cv-03360-PAB-SKC Document 117 Filed 03/29/21 USDC Colorado Page 1 of 14




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                               Chief Judge Philip A. Brimmer

   Civil Action No. 18-cv-03360-PAB-SKC

   ANNE LAWSON,

         Plaintiff,

   v.

   HEARTLAND PAYMENT SYSTEMS, LLC, a Delaware limited liability company,

         Defendant.


                                            ORDER


         This matter is before the Court on Defendant’s Motion for Summary Judgment

   [Docket No. 88]. The Court has jurisdiction pursuant to 28 U.S.C. § 1331.

   I. BACKGROUND1

         Defendant provides “electronic-based payment processing systems, such as

   debit and credit card payment systems, to commercial entities.” Docket No. 88 at 2,

   ¶ 1. Plaintiff began working for defendant as a relationship manager on May 26, 2014,

   and her employment was at-will. Id. at 2-3, ¶¶ 2, 4. As a relationship manager, plaintiff

   had certain monthly production requirements. She had to earn $6,000 in new profit

   each month, which was called scoring a “WIN.” See id. at 3-4, ¶ 7. Additionally,

   defendant requires relationship managers to (1) “score a WIN in the month

   following any month in which they fail to score a WIN”; (2) “score WINs in

   at least 3 months in every 4 consecutive month period”; and (3) “score WINs in


         1
             The following facts are undisputed unless otherwise indicated.
Case 1:18-cv-03360-PAB-SKC Document 117 Filed 03/29/21 USDC Colorado Page 2 of 14




   at least 9 months in every 12 consecutive month period.” Id. at 3-4, ¶ 7.

          If a relationship manager fails to meet these requirements, she begins a four

   week improvement period. See id. at 4, ¶ 8. During the improvement period, the

   relationship manager needed to (1) earn $6,000 in new profit, (2) set “20 confirmed

   appointments” with potential clients “each week”; (3) “conduct” the appointments “with

   the support of his or her Manager”; and (4) give her manager “daily reports of all sales

   activities” until the relationship manager met her $6,000 in new profit requirement. See

   id. Failure to meet these requirements could result in “immediate termination of

   employment.” Id. In some circumstances, this period could be extended beyond four

   weeks. See Docket No. 100 at 9, ¶ 8; Docket No. 109 at 7, ¶ 8.

          In August 2016, Jake Williams, the VP of Sales for the Midwest Region, sent an

   email to all district managers, including plaintiff’s manager, Michael Collins, that

   defendant’s leadership needed a “mindset change[]” and that they were “to hold the

   production notice line” by focusing on relationship managers who had more than five

   losses in twelve months or more than one in four. See Docket No. 88 at 2-4, ¶¶ 3, 9.

   Plaintiff failed to meet her production quotas 14 times in the roughly 28 months she

   worked for defendant.2 Id. at 4-5, ¶ 10. She also failed to meet her production targets

   in the twelve months proceeding her termination; had five losses in twelve months; and

   had losses in two out of four consecutive months. Id. As a result, on September 1,

   2016, Mr. Collins “issued [p]laintiff a Production Notice.” Id. at 5, ¶ 11. The Production



          2
            Plaintiff denies that she worked a “full” 28 months because she was fired on
   September 27. See Docket No. 100 at 3, ¶ 10. She does not, how ever, deny that she
   failed to meet her quota 14 times. See id.

                                                2
Case 1:18-cv-03360-PAB-SKC Document 117 Filed 03/29/21 USDC Colorado Page 3 of 14




   Notice informed plaintiff that “her employment was ‘at risk’” and required her to meet

   minimum production requirements in the next three months, beginning with September,

   the month the notice was issued. Id., ¶ 12. Additionally, the Production Notice directed

   plaintiff to (1) send a “daily intention e-mail outlining her plan for the day,” (2) have a

   minimum of five “verifiable . . . first time appointments,” and (3) maintain a minimum of

   $6,000 in new profit each month for the next three months. Id.

          Plaintiff did not meet the requirements of the production notice. 3 See id., ¶ 13.

   Plaintiff did not send her daily intention emails, see id., ¶ 14, and she did not submit five

   verifiable first time appointments.4 See id. at 5-6, ¶ 15. Plaintiff entered as separate

   entities two branches of a client and listed the same contact person for both branches.



          3
             Plaintiff denies this fact. See Docket No. 100 at 3, ¶ 13. However, her denial is
   unsupported. The two documents she cites are irrelevant. First, she cites defendant’s
   production requirements and the improvement process, which say nothing regarding
   whether plaintiff met those requirements. See id. (citing Docket No. 88-13). Second,
   she cites a spreadsheet of her new profit during her employment with defendant. See
   id. (citing Docket No. 88-14). Not only does this document show that plaintiff did not
   meet the $6,000 in new profit requirements for September, it says nothing regarding the
   other requirements of the improvement notice. See Docket No. 88-14 at 1. Federal
   Rule of Civil Procedure 56(e)(2) permits a court to deem a fact not “properly
   address[ed]” as “undisputed purposes of the motion.” See Fed. R. Civ. P. 56(e)(2); see
   also Practice Standards (Civil cases), Chief Judge Philip A. Brimmer § III.F.3.b.iv
   (stating that a denial must be accompanied by a “specific reference to material in the
   record supporting the denial”); see also id., § III.F.3.b.ix (“Failure to follow these
   procedures . . . may cause the Court to deem certain facts as admitted.”) Given
   plaintiff’s failure to address this fact and her citation to irrelevant record evidence, the
   Court deems it admitted.
          4
             Plaintiff denies this fact, saying there is no requirement that her first time
   appointments be verified. See Docket No. 100 at 4, ¶ 15. However, she admits that
   her production notice required her to submit five verifiable first time appointments, see
   id. at 3, ¶ 12, and she fails to deny that several entries lacked a contact name. As a
   result, the Court deems this fact admitted pursuant to Rule 56(e)(2). See also Practice
   Standards (Civil cases), Chief Judge Philip A. Brimmer § III.F.3.b.ix.

                                                  3
Case 1:18-cv-03360-PAB-SKC Document 117 Filed 03/29/21 USDC Colorado Page 4 of 14




   See id. at 6, ¶ 16. Plaintiff also provided entries for first time appointments in other

   states, like Iowa and Minneapolis, and had scheduled appoin tments far apart from each

   other with minimal time between.5 See id., ¶ 17. Mr. Williams concluded that plaintiff’s

   first time appointments were not legitimate and that she failed to meet production

   requirements and, as a result, fired plaintiff.6 See id. at 6-7. ¶ 18. Mr. Williams had

   discharged other relationship managers who failed to meet production requirements.

   See id. at 7, ¶ 19. At the time of her termination, plaintiff had earned $1,156.54 in new

   profit. See id., ¶ 20.

          Compared to some of plaintiff’s colleagues, plaintiff generally performed worse.

   For example, Charles Howard had “stronger and more consistent numbers” than

   plaintiff and, in the twelve months preceding plaintiff’s termination, Mr. Howard hit the

   $6,000 new profit goal.7 See id. at 10-11, ¶ 32. Pablo Loya also had better numbers

   than plaintiff, although he only brought in $2,232 in new profit in September, the same

   month he was also placed on a production notice. See id. at 11, ¶ 33; Docket No. 100



          5
           Plaintiff denies that the far away appointments were illegitimate, but does not
   deny that she scheduled appointments in other states. See Docket No. 100 at 4, ¶ 17.
          6
           Plaintiff admits that these were Mr. Williams’ stated reasons but denies that
   they were the real reasons. See Docket No. 100 at 4-5, ¶ 18. W hile plaintiff says she,
   at one point, submitted five first time appointments, and contests whether Mr. Williams
   believed that the first time appointments were not legitimate, she only cites to her
   deposition testimony where she speculates about Mr. W illiams’ true motives, which
   does not support her denial. See id. at 4-5, ¶¶ 15-18.
          7
            Plaintiff denies that “Mr. Howard met Production Requirements,” and states that
   Mr. Howard, over a 36 month period that extends past plaintiff’s termination, only
   scored a WIN 15 times. See Docket No. 100 at 7, ¶ 32. She does not, how ever, deny
   that Mr. Howard met the $6,000 requirement in the twelve months preceding her
   termination.

                                                 4
Case 1:18-cv-03360-PAB-SKC Document 117 Filed 03/29/21 USDC Colorado Page 5 of 14




   at 13, ¶ 30. However, Mr. Loya’s numbers were still not up to defendant’s standards,

   and he was eventually terminated about six months after plaintiff. See Docket No. 88 at

   11, ¶ 33. Plaintiff did perform better than Derek Larsen, who had losses in two out of

   four consecutive months and only brought in $249 in new profit in September 2016, the

   same month he was placed on a production notice. See Docket No. 100 at 13-14, ¶ 35.

          On December 31, 2018, plaintiff filed suit. See Docket No. 1. In her second

   amended complaint, she brings claims for gender discrimination in violation of Title VII,

   wrongful termination in violation of public policy, withholding of wages pursuant to the

   Colorado Wage Claim Act, Colo. Rev. Stat. § 8-4-101 et seq., and breach of contract.

   Docket No. 54 at 10-13. On August 28, 2020, defendant moved for summary judgment

   on all of plaintiff’s claims. See Docket No. 88. In its November 17, 2020 Order, the

   Court dismissed all but plaintiff’s Title VII claim. See generally Docket No. 108.

   II. LEGAL STANDARD

          Summary judgment is warranted under Federal Rule of Civil Procedure 56 when

   the “movant shows that there is no genuine dispute as to any material fact and the

   movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see Anderson

   v. Liberty Lobby, Inc., 477 U.S. 242, 248-50 (1986). A disputed f act is “material” if,

   under the relevant substantive law, it is essential to proper disposition of the claim.

   Wright v. Abbott Labs., Inc., 259 F.3d 1226, 1231-32 (10th Cir. 2001). Only disputes

   over material facts can create a genuine issue for trial and preclude summary

   judgment. Faustin v. City & Cnty. of Denver, 423 F.3d 1192, 1198 (10th Cir. 2005). An

   issue is “genuine” if the evidence is such that it might lead a reasonable jury to return a



                                                5
Case 1:18-cv-03360-PAB-SKC Document 117 Filed 03/29/21 USDC Colorado Page 6 of 14




   verdict for the nonmoving party. Allen v. Muskogee, 119 F.3d 837, 839 (10th Cir.

   1997).

            Where “the moving party does not bear the ultimate burden of persuasion at trial,

   it may satisfy its burden at the summary judgment stage by identifying a lack of

   evidence for the nonmovant on an essential element of the nonmovant’s claim.”

   Bausman v. Interstate Brands Corp., 252 F.3d 1111, 1115 (10th Cir. 2001) (quotations

   omitted). “Once the moving party meets this burden, the burden shifts to the

   nonmoving party to demonstrate a genuine issue for trial on a material matter.”

   Concrete Works of Colo., Inc. v. City & Cty. of Denver, 36 F.3d 1513, 1518 (10th Cir.

   1994). The nonmoving party may not rest solely on the allegations in the pleadings, but

   instead must designate “specific facts showing that there is a genuine issue for trial.”

   Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986) (quotations omitted). “To avoid

   summary judgment, the nonmovant must establish, at a minimum, an inference of the

   presence of each element essential to the case.” Bausman, 252 F.3d at 1115. W hen

   reviewing a motion for summary judgment, a court must view the evidence in the light

   most favorable to the non-moving party. Id.

   III. ANALYSIS

            Plaintiff asserts a claim for sex discrimination in violation of Title VII of the Civil

   Rights Act. Docket No. 54 at 10. Title VII makes it unlawful “for an employer . . . to

   discharge any individual . . . because of such individual’s race, color, religion, sex, or

   national origin.” See 42 U.S.C. § 2000e-2(a)(1). Plaintiff brings a disparate treatment

   claim, which can be demonstrated either by “direct evidence that a workplace policy,



                                                    6
Case 1:18-cv-03360-PAB-SKC Document 117 Filed 03/29/21 USDC Colorado Page 7 of 14




   practice, or decision relies expressly on a protected characteristic” or by “using the

   burden-shifting framework set forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792

   (1973).” Young v. United Parcel Serv., Inc., 575 U.S. 206, 212 (2015). Defendant

   argues that plaintiff has not supplied any evidence of direct discrimination and that,

   under McDonnell Douglas, plaintiff cannot make out a prima facie case of sex

   discrimination. See Docket No. 88 at 12-14. Plaintiff argues that there is evidence of

   direct discrimination and, as a result, McDonnell Douglas is inapplicable. See Docket

   No. 100 at 18. However, plaintiff contends that, even if McDonnell Douglas is

   applicable, she has satisfied her burden to raise a disputed issue of material fact that

   defendant’s stated reasons for her termination were pretextual. See id. at 19-24.

          A. Direct Evidence of Discrimination

          “When a Title VII plaintiff presents direct evidence of discrimination, the

   McDonnell Douglas burden-shifting analysis doesn’t apply.” See Fassbender v. Correct

   Care Sols., LLC, 890 F.3d 875, 883 (10th Cir. 2018) (citing Trans World Airlines, Inc. v.

   Thurston, 469 U.S. 111, 121 (1985)). “Direct evidence demonstrates on its face that

   the employment decision was reached for discriminatory reasons.” Id. (citation

   omitted). Evidence is direct only if it “proves the existence of a fact in issue without

   inference or presumption.” Id.

          Plaintiff argues that those who terminated her employment “made egregiously

   sexist and demeaning comments” to her and that these comments were “pervasive.”

   See Docket No. 100 at 18. Because, according to plaintiff, Mr. Collins and Mr. Williams

   terminated plaintiff, “there is a material dispute of fact as to whether Mr. Collins acted



                                                7
Case 1:18-cv-03360-PAB-SKC Document 117 Filed 03/29/21 USDC Colorado Page 8 of 14




   on his discriminatory beliefs when he terminated [p]laintiff.” Id. The Court finds

   plaintiff’s argument unpersuasive.

          First, Mr. Williams, not Mr. Collins, was the one who made the decision to

   terminate plaintiff.8 See id. at 4, ¶ 18. But sexist comments by people other than the

   decisionmaker are irrelevant to the analysis. See Cone v. Longmont United Hosp.

   Ass’n, 14 F.3d 526, 531 (10th Cir. 1994) (“[C]omments by non-decisionmakers are not

   material.”). Because it is undisputed that Mr. W illiams made the decision to terminate

   her, and there is no evidence in the record, disputed or otherwise, demonstrating any

   acts of discrimination by Mr. Williams, see Docket No. 100 at 16-17, ¶¶ 52-60, plaintiff

   has not shown evidence of direct discrimination.

          Second, even if the sexist comments by Mr. Collins were relevant, they still

   would be insufficient to demonstrate direct evidence. “[A] supervisor’s animosity

   towards a protected group generally is not – on its own – direct evidence of

   discrimination. Rather, the plaintiff must show that the supervisor ‘acted on his or her

   discriminatory beliefs.’” Fassbender, 890 F.3d at 883 (quoting Tabor v. Hilti, Inc., 703

   F.3d 1206, 1216 (10th Cir. 2013)). In Fassbender, a supervisor made several

   comments regarding her employees’ pregnancies and stated that she desired to have



          8
            Plaintiff fails to admit or deny that Mr. Williams was the one who terminated
   her. See Docket No. 88 at 6-7, ¶ 18; Docket No. 100 at 4-5, ¶ 18. Plaintif f, however, is
   required to admit or deny each fact, or else the Court may deem it admitted. See Fed.
   R. Civ. Proc. 56(e)(2) (permitting a court to consider a fact that a party “fails to properly
   address” as “undisputed for the purposes of the motion”); see also Townsend v. Adams
   12 Five Star Schs., No. 16-cv-02354-PAB-MEH, 2018 WL 741026, at *1 n.2 (D. Colo.
   Feb. 7, 2018) (considering “plaintiff to have admitted” facts to which she did not
   respond). Accordingly, by plaintiff failing to admit or deny that Mr. Williams was the one
   who terminated her, the Court deems this fact to be admitted.

                                                 8
Case 1:18-cv-03360-PAB-SKC Document 117 Filed 03/29/21 USDC Colorado Page 9 of 14




   fewer pregnant subordinates. Id. The Tenth Circuit found this insufficient to

   demonstrate direct evidence of discrimination because, even though the supervisor

   made these comments, “she didn’t suggest that [the plaintiff’s] pregnancy somehow

   made her unqualified for her position.” Id. Because this evidence did not

   “demonstrate[] on its face” that the supervisor fired the plaintiff due to her pregnancy,

   there was no evidence of direct discrimination. Plaintiff runs into the same issue here.

   Assuming Mr. Collins made the statements plaintiff alleges, which is disputed, none of

   those statements on their face show that Mr. Collins fired plaintiff due to her sex.

   Plaintiff asserts that Mr. Collins made generally derogatory remarks such as: (1)

   suggesting plaintiff can get away with more because she is a woman: (2) describing his

   sex life with his wife; and (3) asked plaintiff what her favorite sexual position is. See

   Docket No. 100 at 16-17 ¶¶ 54-56, 60. However, plaintiff fails to show any connection

   between these comments or Mr. Collin’s attitude toward women and plaintiff’s firing.

          As a result, plaintiff has not provided evidence of direct discrimination.

          B. McDonnell Douglas

          A plaintiff who is unable to demonstrate direct evidence of discrimination may

   use circumstantial evidence. See Fassbender, 890 F.3d at 884. In this situation, the

   Court applies the McDonnell Douglas three-step burden shifting framework. See id.

   (citing Hiatt v. Colo. Seminary, 858 F.3d 1307, 1315-16 (10th Cir. 2017)). Under the

   first step, plaintiff must “establish a prima facie case of discrimination.” Id. (citing Bird v.

   W. Valley City, 832 F.3d 1188, 1200 (10th Cir. 2016)). Plaintif f must demonstrate that

   she is (1) “a member of a protected class (2) who was terminated (3) despite being



                                                  9
Case 1:18-cv-03360-PAB-SKC Document 117 Filed 03/29/21 USDC Colorado Page 10 of 14




    qualified for her position, and (4) the job wasn’t eliminated.” Id. If plaintiff succeeds in

    making a prima facie case, the second step requires defendant “to articulate a

    legitimate, nondiscriminatory reason” for plaintiff’s termination. See E.E.O.C. v. PVNF,

    L.L.C., 487 F.3d 790, 800 (10th Cir. 2007). At the third step, the burden shif ts back to

    plaintiff to “show [that] there is a genuine issue of material fact as to whether the

    proffered reasons are pretextual.” See Plotke v. White, 405 F.3d 1092, 1099 (10th Cir.

    2005).

             Defendant argues that, because it is undisputed that plaintif f did not fulfill her

    production goals or the requirements of her production notice, she was not qualified for

    the position and, therefore, cannot make out a prima facie case. See Docket No. 88 at

    15-16. Defendant does not argue that plaintiff has not met the other three elements of

    a prima facie case. See id. Plaintiff claims that she was employed by defendant for

    two and a half years and possessed the same “objective qualifications she held when

    she was hired” and, thus, has made out her prima face case. See Docket No. 100 at

    20. The Court agrees with defendant that plaintiff has failed to make a prima facie case

    for discrimination in violation of Title VII.

             While plaintiff’s burden at step one is “not onerous,” she still must “show[] actions

    taken by the employer from which one can infer, if such actions remain unexplained,

    that it is more likely than not that such actions were based on a discriminatory criterion

    illegal under Title VII.” See Young, 575 U.S. at 298 (citations and quotations omitted).

    As plaintiff admits, she consistently did not meet her production requirements: she

    failed to meet her production targets in the twelve months proceeding her termination;



                                                    10
Case 1:18-cv-03360-PAB-SKC Document 117 Filed 03/29/21 USDC Colorado Page 11 of 14




    had five losses in twelve months; and had losses in two out of four consecutive months.

    Docket No. 88 at 4-5, ¶ 10. Additionally, once placed on a production notice, she f ailed

    to meet the terms of the production notice, such as meeting the production

    requirements, sending daily intention emails, and having five verifiable first time

    appointments.9 See id. at 5-6, ¶¶ 13-15. Defendant had objective criteria for

    employment, which plaintiff admits she did not meet. Therefore, plaintiff was not

    qualified for her position and it is not “more likely than not” that she was fired because

    of her sex; it is more likely than not that she was fired because she consistently failed to

    meet the general requirements of her role and the specific requirements for

    improvement. See Cortez v. Wal-Mart Stores, Inc., 460 F.3d 1268, 1275 (10th Cir.

    2006) (analyzing the “qualified” aspect of a prima facie case and stating that “[w]e have

    long respected employers’ wide latitude in setting job standards and requirements and

    in deciding whether applicants meet those standards.”); see also Salemi v. Colo. Pub.

    Employees’ Retirement Assoc., 747 F. App’x 675, 691 (10th Cir. 2018) (unpublished)

    (“[A] court may look to a written job description to help determine the qualifications and

    essential job functions of a position.”).

           Plaintiff disagrees because she had been employed by defendant for a

    significant period of time, she continues to possess the same qualifications she had

    when she was hired, she testified she performed well, and she has presented “some


           9
             While plaintiff disputes whether her first time appointments were in fact
    legitimate, she does not dispute that Mr. W illiams or Mr. Collins were not aware of the
    reasons for discrepancies in the appointments – being in other states, double booking
    certain clients – such that they knew that they were verifiable and legitimate. See
    Docket No. 100 at 4, ¶¶ 15-17. As a result, there is no m aterial dispute regarding the
    objective criteria before the decisionmaker.

                                                11
Case 1:18-cv-03360-PAB-SKC Document 117 Filed 03/29/21 USDC Colorado Page 12 of 14




    evidence of good performance.” See Docket No. 100 at 20. First, “[w]hile evidence of

    tenure alone may suffice to demonstrate qualification for a job in some cases, it is by no

    means automatic.” See Gaskin v. Sci. Applications Int’l, Inc., 792 F. App’x 586, 589

    (10th Cir. 2019) (unpublished). The issue with plaintiff’s tenure argument is that,

    despite her tenure, she admittedly continued to underperform. Plaintiff cannot succeed

    on a prima facie case by simply arguing that she was qualified based on her experience

    when, even with that experience, she was not meeting the objective criteria of her job.

           Plaintiff’s argument regarding possessing the same qualifications she had when

    she was hired also fails. Her reliance on Smith v. Oklahoma ex rel. Tulsa County

    District Attorney, 245 F. App’x 807, 812 (10th Cir. 2007) (unpublished), is misplaced.

    There, construing the evidence in the light most favorable to the plaintiff, the Tenth

    Circuit reasoned that the plaintiff’s five-year tenure as an investigator, her own

    assessment of her performance, and that her employer “did not formally reprimand,

    suspend, or discharge her for the alleged performance deficiencies” until budget

    concerns arose, could, together, support the plaintiff’s “contention that she was

    performing her job adequately.” Id. Here, however, plaintiff did not meet the objective

    criteria defendant had in place for someone in her position, and there is no

    countervailing evidence, such as post-hoc explanations that arose after budgetary

    concerns, see id., to support plaintiff’s assertion that these job requirements were not

    legitimate. It makes little sense for plaintiff to use her qualifications at the time of hiring

    and her own beliefs regarding her performance when all the evidence in the record

    demonstrates that plaintiff was not meeting performance standards. And plaintiff



                                                  12
Case 1:18-cv-03360-PAB-SKC Document 117 Filed 03/29/21 USDC Colorado Page 13 of 14




    provides no support for the proposition that either her testimony or her qualifications at

    the time of hiring can overcome objective evidence of plaintiff’s performance.

           Finally, plaintiff argues that all she needs to provide is “some evidence” of

    satisfactory performance. Docket No. 100 at 20; see also Paup v. Gear Products, Inc.,

    327 F. App’x 100, 109 (10th Cir. 2009) (unpublished) (noting that a plaintiff “need only

    provide ‘some evidence of good performance’”). The only evidence she provides,

    however, is her own testimony. See Docket No. 100 at 20 (“Plaintiff testified that her

    work was satisfactory.”). For the reasons already stated, that testimony is insufficient

    when compared against the objective standards she admits she did not meet. The only

    evidence in the record is that plaintiff consistently failed to meet her production goals

    and failed to meet the requirements of her improvement plan. As a result, she has not

    presented “some evidence,” Paup, 327 F. App’x at 109, sufficient to defeat summary

    judgment.

           Therefore, the Court finds that plaintiff has failed to make out a prima facie case

    of discrimination in violation of Title VII. Without a prima facie case, the rest of

    plaintiff’s claim fails. See Adamson v. Multi Community Diversified Servs., Inc., 514

    F.3d 1136, 1147 (10th Cir. 2008) (“In the absence of facts tending to establish [a prima

    facie case], plaintiff is not entitled to the presumption of discrimination and a defendant

    is not required to defend against the charge.”). Accordingly, defendant’s motion for

    summary judgment is granted.




                                                 13
Case 1:18-cv-03360-PAB-SKC Document 117 Filed 03/29/21 USDC Colorado Page 14 of 14




    IV. CONCLUSION

           For the foregoing reasons, it is

           ORDERED that Defendant’s Motion for Summary Judgment [Docket No. 88] is

    GRANTED. It is further

           ORDERED that judgment shall enter for defendant and against plaintiff on all

    claims. It is further

           ORDERED that, within 14 days of the entry of judgment, defendant may have its

    costs by filing a bill of costs with the Clerk of the Court. It is further

           ORDERED that this case is closed.



           DATED March 29, 2021.



                                                 BY THE COURT:



                                                 PHILIP A. BRIMMER
                                                 Chief United States District Judge




                                                   14
